                                                                      Case 2:17-cv-02197-JCM-DJA Document 177 Filed 09/18/20 Page 1 of 3



                                                                  1   Michael D. Rounds (NV Bar No. 4734)
                                                                      Arthur A. Zorio (NV Bar No. 6547)
                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                  3   5371 Kietzke Lane
                                                                      Reno, NV 89511
                                                                  4   Telephone: (775) 324-4100
                                                                      Facsimile: (775) 333-8171
                                                                  5   Email: mrounds@bhfs.com
                                                                             azorio@bhfs.com
                                                                  6

                                                                  7   [additional counsel on signature page]

                                                                  8   Counsel for Defendants SIMILASAN CORPORATION
                                                                      and SIMILASAN AG
                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                 10                                UNITED STATES DISTRICT COURT

                                                                 11                                       DISTRICT OF NEVADA

                                                                 12                                                        Case No.: 2:17-cv-02197-JCM-DJA
                                            Reno, Nevada 89511




                                                                      T.R.P. COMPANY, INC.,
                                             Fax. 775-333-8171
                                             5371 Kietzke Lane

                                             Tel. 775-324-4100




                                                                 13                  Plaintiff,                            JOINT STIPULATION AND
                                                                                                                           [PROPOSED] ORDER TO EXTEND
                                                                 14          v.                                            PRE-TRIAL ORDER DEADLINE
                                                                 15                                                        (THIRD REQUEST)
                                                                      SIMILASAN AG AND SIMILASAN
                                                                 16   CORPORATION,

                                                                 17                  Defendants.
                                                                 18
                                                                             Plaintiff T.R.P. Company, Inc. (“TRP”) and Defendants Similasan AG and Similasan
                                                                 19

                                                                 20   Corporation (collectively, “Similasan”), by and through their counsel of record, hereby stipulate

                                                                 21   and agree to extend the Pre-Trial Order deadline of the Joint Discovery Plan for 4 weeks. The

                                                                 22   parties have engaged in substantial settlement negotiations, have reached a non-binding
                                                                 23   settlement in principle on most of the terms, counsel for TRP has prepared a settlement agreement
                                                                 24
                                                                      that is under review by counsel for Similasan, and the parties anticipate finalizing and executing
                                                                 25
                                                                      the formal, binding settlement agreement in the next couple of weeks. Although the request is
                                                                 26
                                                                      being made fewer than 21 days from the pending deadline, the parties believe that an extension
                                                                 27
                                                                 28   would be in the interests of judicial economy and efficiency. The proposed deadline to be
                                                                      Case 2:17-cv-02197-JCM-DJA Document 177 Filed 09/18/20 Page 2 of 3



                                                                  1   extended is:
                                                                  2          1. Pre-Trial Order: September 22, 2020 to October 22, 2020.
                                                                  3
                                                                             Discovery is completed and there are no pending motions.
                                                                  4
                                                                             The Parties represent that this Stipulation is sought in good faith and for good cause. The
                                                                  5
                                                                      Parties are actively involved in settlement discussions that will fully resolve the matter and a
                                                                  6

                                                                  7   written settlement agreement has been prepared and is under review. The Parties hereby jointly

                                                                  8   respectfully request that the aforementioned Pre-Trial Order deadline be extended accordingly.

                                                                  9   Dated: September 17, 2020             Respectfully submitted,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                 10   DICKINSON WRIGHT PLLC                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                 11   By: /s/ Meaghan H. Kent          .         By: /s/ Arthur A. Zorio
                                                                      MICHAEL N. FEDER                                 Michael D. Rounds (NV Bar No. 4734)
                                                                 12   (NV Bar No. 7332)                                Arthur A. Zorio (NV Bar No. 6547)
                                            Reno, Nevada 89511

                                             Fax. 775-333-8171
                                             5371 Kietzke Lane

                                             Tel. 775-324-4100




                                                                      8363 West Sunset Road, Suite 200                 5371 Kietzke Lane
                                                                 13   Las Vegas, Nevada 89113-2210                     Reno, NV 89511
                                                                      Email: mfeder@dickinson-wright.com               Telephone: (775) 324-4100
                                                                 14                                                    Facsimile: (775) 333-8171
                                                                      VENABLE LLP                                      Email: mrounds@bhfs.com
                                                                 15                                                            azorio@bhfs.com
                                                                      Daniel S. Silverman (Pro Hac Vice)
                                                                 16   2049 Century Park East, Suite 2300                CROWELL & MORING LLP
                                                                      Los Angeles, California 90067
                                                                 17   Tel: (310) 229-0373                               Valerie Goo (pro hac vice)
                                                                      Fax: (310) 229-9901                               Raija J. Horstman (pro hac vice)
                                                                 18   Email: dssilverman@venable.com                    515 S. Flower Street, 40th Floor
                                                                                                                        Los Angeles, CA 90071
                                                                 19   Meaghan H. Kent (Pro Hac Vice)                    Telephone: (213) 622-4750
                                                                      600 Massachusetts Avenue., NW                     Facsimile: (213) 622-2690
                                                                 20   Washington, D.C. 20001                            Email: vgoo@crowell.com
                                                                      Tel: (202) 344-4000                                        rhorstman@crowell.com
                                                                 21   Fax: (202) 344-8300
                                                                      Email: mhkent@venable.com                         Counsel for Defendants
                                                                 22                                                     SIMILASAN CORPORATION and
                                                                      Attorneys for Plaintiff T.R.P. Company,           SIMILASAN AG
                                                                 23   Inc.
                                                                 24                                                 IT IS SO ORDERED.
                                                                 25
                                                                                                                    ____________________________________
                                                                 26                                                 UNITED STATES MAGISTRATE JUDGE
                                                                 27
                                                                                                                             September 18, 2020
                                                                                                                    Dated: _____________________________
                                                                 28

                                                                                                                        2
                                                                      Case
                                                                      Case 2:17-cv-02197-JCM-DJA
                                                                           2:17-cv-02197-JCM-DJA Document
                                                                                                 Document 177
                                                                                                          175 Filed
                                                                                                              Filed 09/18/20
                                                                                                                    09/17/20 Page
                                                                                                                             Page 3
                                                                                                                                  3 of
                                                                                                                                    of 3
                                                                                                                                       3



                                                                  1                                CERTIFICATE OF SERVICE
                                                                  2         Pursuant to FRCP 5(b), I certify that I am an employee of BROWNSTEIN HYATT
                                                                  3
                                                                      FARBER SCHRECK, LLP, and on this 17th day of September, 2020, I served the document
                                                                  4
                                                                      entitled, JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND PRE-TRIAL
                                                                  5
                                                                      ORDER DEADLINE, on counsel of record through the CM/ECF system.
                                                                  6

                                                                  7

                                                                  8                                            /s/ Jeff Tillison
                                                                                                              Employee of Brownstein Hyatt Farber
                                                                  9                                           Schreck, LLP
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                 10

                                                                 11

                                                                 12
                                            Reno, Nevada 89511

                                             Fax. 775-333-8171
                                             5371 Kietzke Lane

                                             Tel. 775-324-4100




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                 28
